                   Case 5:19-cv-00621 Document 1 Filed 02/05/19 Page 1 of 8



 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     ROBERT L. WALLAN (SBN 126480)
 2   robert.wallan@pillsburylaw.com
     725 South Figueroa Street, Suite 2800
 3   Los Angeles, CA 90017-5406
     Telephone:        213.488.7100
 4   Facsimile:        213.629.1033
 5   Attorneys for Plaintiff THE BOARD OF TRUSTEES OF
     LELAND STANFORD JUNIOR UNIVERSITY
 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                    NORTHERN DISTRICT OF CALIFORNIA
10

11   THE BOARD OF TRUSTEES OF LELAND                            Case No. 5:19-CV-621
     STANFORD JUNIOR UNIVERSITY,
12                                                              COMPLAINT
                         Plaintiff,
13
              vs.
14
     UNITED EDUCATORS INSURANCE, A
15   RECIPROCAL INSURANCE GROUP,
16                       Defendant.
17

18            Plaintiff The Board of Trustees of the Leland Stanford Junior University (“Stanford”), by and
19   through counsel, for its Complaint against Defendant United Educators Insurance, A Reciprocal
20   Insurance Group (“UE”), states as follows:
21                                               NATURE OF CASE
22            1.         This lawsuit arises from a denied claim under Stanford’s Educator's Legal Liability
23   Insurance policy purchased from UE. As explained below, UE failed to timely acknowledge the
24   underlying claim, denied coverage, and then later agreed that some coverage was triggered. UE
25   unilaterally and without justification determined that only a minute portion of the underlying claim
26   would be covered. After announcing its de minimus allocation, UE refused to make any payments.
27   Stanford settled the underlying claim, but was forced to fund the settlement and all of the defense
28   fees because UE refused to honor its policy and good faith obligations.
                                                     -1-
                                                                                                 COMPLAINT
                                                                                          Case No. 5:19-CV-621
     4817-3139-9788.v1
                   Case 5:19-cv-00621 Document 1 Filed 02/05/19 Page 2 of 8



 1                                                  THE PARTIES

 2            2.         Stanford is a trust with corporate powers under the laws of the State of California, and

 3   located in Palo Alto, California.

 4            3.         UE is a risk retention group as defined in the Federal Liability Risk Retention Act and

 5   a captive insurance company formed as a reciprocal insurer incorporated under Vermont law with its

 6   principal place of business in Maryland.

 7

 8                                          VENUE AND JURISDICTION

 9            4.         This Court has diversity jurisdiction pursuant to 28 U.S.C. §1332 because diversity of

10   citizenship exists between Stanford and UE, and because the amount in controversy exceeds

11   $75,000.

12            5.         Venue is proper because a substantial part of the events giving rise to the claims

13   asserted herein arose from actions which occurred in this District.

14

15                                                   THE POLICY

16            6.         In exchange for a substantial premium, UE sold Stanford an Educators Legal Liability
17   insurance policy with the effective dates of the policy being September 1, 2015 to September 1,
18   2016.
19            7.         The insuring clause of the policy provides that UE “will pay on behalf of [Stanford]
20   that amount of Loss that exceeds the Self-Insured Retention up to the Limit of Liability as a result
21   of a Wrongful Act anywhere for which a Claim is first made against the Insured during the Policy
22   Period and reported to us as required by this Policy.”
23            8.         Loss is defined in the policy to mean Damages and Defense Costs. Damages is
24   defined to include settlements to which UE consents.
25            9.         The policy defines Wrongful Act to mean “any actual or alleged error, omission, act,
26   misstatement, neglect or breach of duty in the discharge of duties to or on behalf of [Stanford.]
27            10.        The policy contains certain exclusions, none of which apply to this claim.
28
                                                           -2-
                                                                                                   COMPLAINT
                                                                                            Case No. 5:19-CV-621
     4817-3139-9788.v1
                 Case 5:19-cv-00621 Document 1 Filed 02/05/19 Page 3 of 8



 1

 2                                                    THE CLAIM

 3            11.        During the policy period, Stanford received a claim that fell within the insuring clause

 4   of the Policy. Stanford promptly reported the claim in full compliance with the policy’s

 5   requirements.

 6            12.        The underlying claim against Stanford alleged Wrongful Acts as defined in the

 7   Policy, and sought monetary damages substantially in excess of the self-insured retention. The

 8   claimants were mainly individuals and entities with no contractual or other relations with Stanford.

 9   One claimant had a contract with Stanford, but that contract expressly barred recovery of damages

10   for the claims asserted.

11            13.        The underlying claim was asserted via a series of written and oral communications.

12   Those communications took a “scattershot” approach, raising many theories, some inconsistent,

13   others expressly barred as noted above. Those claims were explored via communications including

14   mediation statements, letters, and in-person meetings. The principal claim involved an alleged

15   failure by Stanford to supervise an employee, who unbeknownst to Stanford, was moonlighting and

16   had a separate contractual relationship with the claimants.

17            14.        Upon receipt of the notice of claim from Stanford, UE initially denied that the notice

18   constituted a claim. Instead, UE described the notice as simply a notice of circumstances that might

19   lead to a claim. Later, UE acknowledged that a claim within the meaning of the policy had been

20   made.

21            15.        Instead of accepting coverage, UE issued a “reservation of rights” letter in which it

22   asserted numerous coverage exclusions that either did not apply on their face, or could not apply

23   absent a final adjudication adverse to Stanford, something that never happened.

24            16.        UE asserted that the Policy contained an allocation provision that should apply so that

25   only a small fraction of the claim would potentially be covered. The relevant Policy provision states

26   as follows: “The Insureds and we agree to use our best efforts in good faith to reach a fair and

27   equitable allocation of Loss between covered and non-covered elements of any Claim.” UE refused

28
                                                           -3-
                                                                                                   COMPLAINT
                                                                                            Case No. 5:19-CV-621
     4817-3139-9788.v1
                 Case 5:19-cv-00621 Document 1 Filed 02/05/19 Page 4 of 8



 1   to pay any percentage toward the settlement of the matter or for reimbursement of defense costs.

 2   Instead of using any efforts to reach agreement, UE simply refused all payment, offering to pay

 3   twenty five percent of the loss if Stanford agreed it would receive no more. UE offered no credible

 4   rationale for its position.

 5            17.        The Policy contains a dispute resolution provision requiring that all disputes be

 6   submitted to a mutually acceptable mediator prior to the initiation of litigation. The Policy requires

 7   in relevant part that “[t]he parties shall: (i) mediate in good faith; (ii) exchange all documents which

 8   each believes to be relevant and material to the issue(s) in dispute; (iii) exchange written position

 9   papers stating their position on the dispute(s) and outlining the subject matter and substance of the

10   anticipated testimony of persons having personal knowledge of the facts underlying the dispute(s). . .

11   .”

12            18.        Instead of mediating in good faith, UE repeatedly requested information that it had

13   already been provided, and failed to identify a single witness to support its so-called allocation

14   proposal. In contrast, Stanford made meaningful proposals, and identified witnesses and documents

15   strongly supporting its position that it is entitled to the benefit of the insurance it paid for. Stanford

16   has fully complied with all of its obligations under the policy, including the pre-litigation mediation

17   provision.

18            19.        UE never offered any credible rationale for its so-called allocation, and in so doing

19   disregarded Stanford’s rights to the insurance it paid for, forcing Stanford to bring this lawsuit in

20   order to obtain the contractual benefits of the insurance it purchased.

21            20.        Stanford defended itself against the underlying claim at great expense, and reached a

22   confidential settlement with the claimants. Stanford kept UE fully apprised of all developments and

23   sought permission to settle. UE consented to the settlement, agreeing not to raise lack of consent as a

24   defense to coverage, but refused to pay any policy benefits.

25                                           FIRST CAUSE OF ACTION

26                                               (Breach of Contract )
27            21.        Stanford incorporates the foregoing paragraphs as if fully set forth herein.
28
                                                           -4-
                                                                                                    COMPLAINT
                                                                                             Case No. 5:19-CV-621
     4817-3139-9788.v1
                 Case 5:19-cv-00621 Document 1 Filed 02/05/19 Page 5 of 8



 1            22.        As set forth above, Stanford and UE entered into a valid, binding and enforceable

 2   contract for insurance covering the losses alleged herein.

 3

 4            23.        The Policy obligates UE to investigate and to reimburse Stanford for defense and

 5   investigation costs paid or incurred, and to pay for settlements of claims covered under the Policy.

 6            24.        Despite acknowledging that at least some of the underlying claim was covered, UE

 7   elected to hold all of its coverage hostage unless Stanford would agree to the minute allocation that

 8   UE sought.

 9            25.        Despite having timely notice and an ample opportunity to reimburse Stanford for its

10   defense fees and costs, UE breached its policy obligations by failing and refusing to reimburse

11   Stanford for any of its defense fees and costs.

12            26.        It is UE’s duty under the Policy to pay for Stanford’s defense costs, but UE has

13   refused to do so.

14            27.        As with defense costs, UE refused to make any contribution to the underlying

15   settlement unless Stanford agreed to waive all claims beyond the de minimus allocation demanded

16   by UE.

17            28.        UE has breached the express and implied terms of the Policy by failing to pay

18   Stanford for Stanford’s losses and damages suffered.

19            29.        As a result of UE’s breaches, Stanford has suffered damages, including the amount of

20   the underlying settlement, the defense fees and costs incurred, together with pre-judgment interest at

21   the highest rate allowed by law.

22                                          SECOND CAUSE OF ACTION

23                            (Breach of the Covenant of Good Faith and Fair Dealing)
24            30.        Stanford incorporates the foregoing paragraphs as if fully set forth herein.
25            31.        Under California law, UE was and is obligated to act in good faith toward Stanford in
26   carrying out its obligations under its insurance policies. This obligation arises both in tort and in
27   contract.
28
                                                           -5-
                                                                                                    COMPLAINT
                                                                                             Case No. 5:19-CV-621
     4817-3139-9788.v1
                 Case 5:19-cv-00621 Document 1 Filed 02/05/19 Page 6 of 8



 1            32.        As UE has acknowledged, the underlying claim included allegations falling within the

 2   insuring clause of the policy, and not excluded from coverage. Although Stanford denied liability in

 3   the underlying claim, it paid for and is entitled to reimbursement for its defense from UE.

 4

 5            33.        UE has failed and refused to pay any amount to Stanford, contrary to its obligations

 6   under the Policy. In staking out its position regarding reimbursement of defense obligations, UE

 7   claimed it did not have invoices when it actually did, and then refused to offer any analysis of the

 8   defense effort needed for the admittedly covered allegations. UE elected to focus on one set of

 9   allegations in the underlying claim that it posited were not covered, even though UE had compelling

10   information that the arguably excluded claims were entirely barred as against Stanford and thus

11   provided no material source of exposure.

12            34.        In response to Stanford’s tender of the underlying claim: (a) UE failed to maintain

13   and utilize reasonable standards for the prompt investigation and processing of claims as reflected in

14   its untimely and facially incorrect responses to Stanford’s tender; (b) UE failed to provide a prompt

15   or reasonable explanation of its coverage decisions; (c) UE failed to pay defense fees and costs based

16   upon the false grounds it adopted in its coverage letters and denied coverage for indemnity; (d) failed

17   to comply with the policy obligation to take a reasonable position with respect to allocation; and (e)

18   failed to comply with the dispute resolution provisions of the policy by failing to identify a single

19   witness to support its position.

20            35.        In breach of its duty to Stanford, UE, unreasonably and without proper cause, delayed

21   and denied benefits owed to Stanford by engaging in the following conduct: (1) refusing to timely

22   and fully pay its insured for the full cost of covered damage; (2) mispresenting pertinent facts and

23   policy provisions related to coverage at issue; (3) failing to conduct a fair, timely, and thorough

24   investigation of Stanford’s claim; (4) refusing to reconsider its coverage position, even when facts

25   that undermined the basis of its denial became evident; and (5) paying not a single penny of defense

26   costs reimbursement owed to Stanford, thereby forcing Stanford to institute litigation, and incur the

27   fees and costs associated therewith, simply to recover what was properly owed.

28
                                                           -6-
                                                                                                  COMPLAINT
                                                                                           Case No. 5:19-CV-621
     4817-3139-9788.v1
                   Case 5:19-cv-00621 Document 1 Filed 02/05/19 Page 7 of 8



 1            36.        UE’s wrongful conduct was frivolous, false, malicious, oppressive, and fraudulent

 2   and calculated to deprive Stanford of the benefits to which Stanford is entitled.

 3            37.        UE should have known that its conduct was unreasonable and/or UE recklessly

 4   disregarded the fact that its conduct was unreasonable and without proper cause.

 5

 6            38.        By reason of the actions alleged herein, UE breached the implied covenant of good

 7   faith and fair dealing inherent in its Policy, forcing Stanford to become involved in litigation with it.

 8   UE’s conduct constitutes a breach of the covenant of good faith and fair dealing implied in every

 9   contract of insurance.

10            39.        Stanford is informed that UE’s bad faith and breach of the covenant of good faith and

11   fair dealing is part of a practice of denying defense reimbursement to policyholders. UE’s conduct

12   has caused Stanford to suffer and continue to suffer damages, attorneys’ fees and costs incurred in

13   bringing this lawsuit, together with pre-judgment interest at the highest rate allowed by law.

14            40.        Stanford is entitled to judgment in its favor against UE, for compensatory damages

15   for its losses, including pre-judgment interest, costs, reasonable attorneys’ fees in accordance with

16   the applicable law, and punitive damages.

17

18                                             PRAYER FOR RELIEF

19            WHEREFORE, Plaintiff Stanford demands judgment as follows:
20            1.         On Stanford’s First Cause of Action, for judgment in its favor and against Defendant
21   UE for all damages as proved at trial;
22            2.         On Stanford’s Second Cause of Action, for damages according to proof, for
23   attorneys’ fees and costs incurred by Stanford in seeking to obtain the benefits of the insurance
24   coverage owed to it;
25            3.         On Stanford’s Second Cause of Action, for punitive damages in an amount sufficient
26   to be deemed “material” for financial reporting purposes and to deter UE from ever again engaging
27   in the conduct described in this Complaint;
28
                                                          -7-
                                                                                                 COMPLAINT
                                                                                          Case No. 5:19-CV-621
     4817-3139-9788.v1
                   Case 5:19-cv-00621 Document 1 Filed 02/05/19 Page 8 of 8



 1            4.         Costs, expert witness fees, and attorneys’ fees incurred in prosecuting Stanford’s

 2   claims against UE;

 3            5.         Pre- and post-judgment interest; and

 4            6.         For such other and further relief as this Court may deem just, equitable, and proper.

 5

 6

 7                                                 JURY DEMAND

 8            Stanford hereby demands a jury as to all issues herein so triable.

 9

10
      Dated: February 5, 2019                               PILLSBURY WINTHROP SHAW
11                                                          PITTMAN LLP
12
                                                            By:     /s/ Robert L. Wallan
13                                                                        Robert L. Wallan
14
                                                            Attorneys for Plaintiff THE BOARD OF
15                                                          TRUSTEES OF LELAND STANFORD
                                                            JUNIOR UNIVERSITY
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           -8-
                                                                                                    COMPLAINT
                                                                                             Case No. 5:19-CV-621
     4817-3139-9788.v1
